Citation Nr: 1701084	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to the service-connected disability of hypertension.

2.  Entitlement to an increased disability rating for dyspepsia, hiatal hernia, and gastroesophageal reflux disease (GERD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues on appeal were remanded by the Board for additional development in August 2014.  At that time, the issue of entitlement to service connection for sinusitis was also remanded, however, in a subsequent January 2015 RO decision, service connection for rhinitis with chronic sinusitis was granted, effective July 28, 2008.  As the claim sought was granted in full, that claim is no longer at issue before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Additionally, at the time of the August 2014 Board remand, the Veteran's GERD was rated as 10 percent disabling.  During the development period, the Veteran's disability rating has been increased to 30 percent in a January 2015 rating decision.  The issue has been recharacterized above to reflect the increased rating.

The issue of entitlement to service connection for plantar fasciitis has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

Additional evidence was received subsequent to the most recent supplemental statement of the case issued in January 2015.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c) (2016).
The issue of entitlement to an increased disability rating for dyspepsia, hiatal hernia, and gastroesophageal reflux disease (GERD) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a heart disorder that is related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, as due to service or as secondary to hypertension, have not been met. 38 U.S.C.A. §§ 1101, 1131 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was sent notice letters pertaining to direct service connection for a heart disorder in September 2009 and November 2009.  While the Veteran was not notified of the requirements for secondary service connection in these letters, the Veteran was made aware of the regulations pertaining to secondary service connection in August 2011 statement of the case.  Further, the issue was readjudicated in a January 2013 supplemental statement of the case in which secondary service connection was again described in full.  Thus, the Veteran is not prejudiced by the failure to provide pre-rating notification in this regard.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  

The Board finds the October 2014 examination adequate for purposes of the instant claim as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and has a full rationale for the etiological opinions provided.  The October 2014 VA examination was also completed in substantial compliance with the mandates of the Board's August 2014 remand, including consideration of the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2015, the Veteran stated that he had no additional evidence to support his claim.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to obtain any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372   (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303 (b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  
In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for certain chronic diseases, such as cardiovascular-renal diseases, may be established based on a legal presumption by showing that the disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. §  3.310 (a).  

Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. §  3.310 (b).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

Service treatment records include March 1982 and November 1991 reports of medical examination which describes a normal examination of the heart.  In a January 1998 report of medical assessment for the purpose of retirement, the Veteran reported that his chest burned when he jogged.  The Veteran's heart was found to be normal on examination.  

The claims file includes a June 1998 radiology report in which the Veteran's x-ray was found to show a likely calcified pleural plaque or granuloma in the right upper chest and otherwise was unremarkable.  A June 1998 general medical VA examination found no heart irregularity.  In a November 1998 heart and hypertension VA examination, it was noted that the Veteran had had hypertension for about five years.  The Veteran complained of shortness of breath walking fast or exercising and occasionally at rest.  The Veteran described chest pain which occurred randomly as well as left arm pain.  Physical examination demonstrated no evidence of congestive heart failure.  An assessment of atypical chest pain which was probably due to gastroesophageal reflux disease and hiatal hernia was provided.  

VA medical center treatment records include August 2009 treatment notes which demonstrate that the Veteran was admitted for treatment of atrial fibrillation and discharged the next day.  An associated cardiology attending treatment note reported that the Veteran was admitted with transient atrial fibrillation possibly related to fluid and electrolyte imbalance.  It was noted that the Veteran's prescriptions would be changed.  

In December 2009, the Veteran stated that he experienced a burning sensation in the throat and a shortness of breath.  He explained that he had a rapid heartbeat, shortness of breath, chest and left arm pain with a numbing sensation in 1998 and on other occasions and that in August 2009 he was treatment for atrial fibrillation.  

In a May 2012 VA medical center treatment note, the Veteran was found to have had an isolated episode of atrial fibrillation in 2009.  The Veteran reported occasional episodes of left sided shooting chest pain which radiated down his arms and shortness of breath with walking one to two blocks.  An assessment of atypical chest pain and hypertension was provided.  It was noted that the Veteran was clinically stable from a cardiac standpoint and that chest pain was atypical of a cardiac origin.  It was determined that no further cardiac workup was indicated.   

The Veteran was afforded a VA examination in October 2014.  In the examination report, the examiner noted that the Veteran had an isolated episode of atrial fibrillation in August 2009 and was admitted to cardiology for a few days.  The examiner noted that it was felt his atrial fibrillation was paroxysmal and due to hypokalemia due to a diuretic he was taking.  The Veteran's potassium was corrected and his medications were changed as a result.  The examiner noted that no EKG since the August 2009 findings had shown atrial fibrillation and the Veteran had not had any cardiac surgery or procedure.  The examiner noted that the Veteran's atrial fibrillation was an isolated episode in 2009 due to hypokalemia and that it had now resolved.  

Following examination of the Veteran and review of the claims file, the examiner stated that as the Veteran's atrial fibrillation was shown to be due to low potassium which, once corrected was resolved, that it was less likely than not that atrial fibrillation was due to the Veteran's service.  

The VA examiner stated that there was absolutely no testing which could provide that the Veteran's atrial fibrillation was due to low potassium, but that with potassium correction the Veteran's atrial fibrillation resolved and did not return.  Thus, it was less likely than not that the Veteran's atrial fibrillation was directly due to his hypertension.  

The examiner stated that "it could be said it was secondary to a medication he took to treat his hypertension."  However, the examiner explained that there has been nothing to demonstrate that the Veteran's atrial fibrillation was a permanent condition.   The examiner concluded that it was less likely than not that the Veteran's atrial fibrillation was aggravated by hypertension as it was only shown for a few days.  It was noted that the Veteran took Verapamil which was started both for hypertension improvement and to help possibly control any atrial fibrillation in the future but that atrial fibrillation was brief and had not reappeared since the isolated incident.  The examiner stated that when the Veteran saw cardiology in January 2012, his atrial fibrillation was described as isolated and aggravation was not shown.  The examiner explained that while the Veteran continued to have hypertension, he did not have atrial fibrillation since August 2009 and thus it was less likely than not that atrial fibrillation was aggravated by hypertension.  

The Board finds that the evidence weighs against a finding of service connection.  Initially, while heart disease may be presumed to be due to service if shown within a year of discharge, here no chronic heart disorder is demonstrated.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board additionally finds that the evidence weighs against a finding that a heart condition is due to service or service-connected hypertension.  In so finding, the Board finds the October 2014 examiner's opinion to be the most probative evidence, as it is predicated upon thorough, accurate reviews of the record, to include specific assertions from the Veteran as to the onset of his symptoms, and the opinion is supported by sufficient rationale.  Prejean v. West, 13 Vet. App. 444 (2000).  

The Board finds significant the October 2014 VA examiner's finding that the Veteran's record demonstrated a single incident of atrial fibrillation in August 2009 which appeared to be not related to service or hypertension, but instead to a potassium imbalance.  While atrial fibrillation is noted as possibly being caused by the Veteran's hypertension medication, the examiner stresses that atrial fibrillation was an isolated event rather than a chronic condition, noting that atrial fibrillation was not shown thereafter.  The examiner explained that the Veteran's atrial fibrillation was not a chronic disability, was not related to service or due to hypertension but instead was an acute condition caused by a potassium imbalance.  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The only other evidence of record supporting the Veteran's claim are his statements in support of his claim.  Specifically, the Veteran asserts that he has a heart disability due to his observations of chest pain.  While credible, the Board finds that the statements are not competent evidence, because, while lay statements can attest to observed symptoms such as chest pain, the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of his observed chest pain.  

Determining the etiology of the diagnosed low back disability is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus the medical findings of the October 2014 VA examiner that the Veteran's atrial fibrillation was acute and due to an imbalance in potassium, outweighs the Veteran's opinions of a relationship between a heart disability and service, or between his hypertension and a heart disability.  This is supported, too, by the medical evidence which describes the Veteran's symptoms as atypical and includes the November 1998 VA examination which demonstrates a normal heart examination and attributes chest pain to the Veteran's service-connected gastrointestinal disorders.

In this respect, the Board is cognizant of the Veteran's sincere belief that he has a heart condition which is related to his service or hypertension, however the medical evidence outweighs this assertion.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran does not have a current heart condition which is related to active military service or hypertension.  Accordingly, the Veteran's service connection claim for a heart condition is not warranted.


ORDER

Entitlement to service connection for a heart condition is denied.


REMAND

In the August 2014 remand, the Board requested that the Veteran be scheduled for a new VA examination for his service-connected dyspepsia, hiatal hernia, and GERD.  In so doing, in its remand instructions, the Board asked that the examiner comment on the effect of the Veteran's persistent recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain.  The examiner was also asked to comment on pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptoms combinations productive of severe impairment of health.  Such symptom clusters are described in the 30 and 60 percent disability rating criteria as described in 38 C.F.R. § 4.114, Diagnostic Code 7346.  Thus, determining what symptoms are associated with the Veteran's gastrointestinal conditions would help the RO and Board assign the correct disability rating in accordance with the impairment it produces.  

In October 2014, the Veteran was afforded a VA esophageal conditions examination.  Regrettably, while the examiner described symptoms of dysphagia and pyrosis, no comment was made regarding whether or not the Veteran had the additional symptoms described above.  As such, the Board finds that a new VA examination is warranted.  Stegall v West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and extent of impairment attributable to his dyspepsia, hiatal hernia, and GERD.  A copy of this remand and the claims file must be made available to the examiner in conjunction with the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examination and diagnostic tests should be performed.  

The examiner should:

a.  Describe with specificity any digestive system disability that is currently manifested or otherwise indicated by the record;

b.  Comment on the effect of the Veteran's gastrointestinal disorder on his ability to work and to function, to include his being responsible for tending to his basic daily needs.  He or she should identify the predominant disability pertaining to the digestive system.  Specifically, the examiner is requested to identify if the Veteran experiences: 

i.	Persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health

ii.	Pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of heath;

c.  The examiner is advised that the Veteran is competent to report symptoms of treatment, and his reports must be taken into account, along with the other evidence of record, in formulating any opinions.  The examiner should address the Veteran's complaints of gastroesophageal reflux, burning in his stomach, chronic inflammation of the esophagus, and burning in his throat, among other symptoms.

The reports must include a complete rationale for all opinions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiners (i.e. additional facts are required, or the examiners does not have the needed knowledge or training).

2.	Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


